Case 3:20-cr-00095-BJD-MCR Document 40 Filed 05/19/21 Page 1 of 3 PageID 200




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            Case No: 3:20-CR-95-J-39MCR

RICHARD EVERETT CAMP, JR.
_______________________________/

                       AMENDED1 SECOND
            MOTION TO FILE SENTENCING MEMORANDUM
                     IN EXCESS OF 25 PAGES

      COMES NOW the Defendant, Richard Everett Camp Jr., by and through his

undersigned counsel, pursuant to Rule 3.01(d), Local Rules for the Middle District

of Florida, and hereby requests permission to file a sentencing memorandum, in

excess of twenty-five (25) pages, not to exceed fifty (50) pages total, and in support

hereof, states as follows:

      1.      On May 7, 2021, Mr. Camp filed a Consent Motion to File Sentencing

Memorandum in Excess of 25 Pages, not to exceed 30 pages, due to the fact that the

final PSI had not been released, and counsel could not accurately predict how many

disputed issues would remain in the PSI that would need to be addressed, in addition

to the new Middle District of Florida requirement that all pleadings be filed in 14


      1
        Paragraph 3 of the May 18, 2021 Second Motion to File Sentencing
Memorandum in Excess of 25 pages (Doc. 39) inadvertently failed to cite the case
and docket number referenced. Thus, this amended motion corrects that error.
Case 3:20-cr-00095-BJD-MCR Document 40 Filed 05/19/21 Page 2 of 3 PageID 201




font. Doc. 33.

      2.     On May 14, 2021, the Court entered an endorsed order granting the

Defendant’s motion. Doc. 35.

      3.     On May 18, 2021, the Mr. Camp’s codefendant, Gretchen Camp, filed

a 55 page Sentencing Memorandum, in addition to 544 pages of exhibits. MDF Case

No: 3:21-cr-00009 – Doc. 37.

      4.     After reviewing the codefendant’s extensive pleading, counsel has

ascertained that both the pleading and the 544 pages of exhibits are replete with

adverse statements regarding Mr. Camp. Clearly, Gretchen Camp, the mastermind

of the fraud, seeks to minimize her involvement in a manner prejudicial to Mr. Camp.

For that reason, counsel for Mr. Camp will, of necessity, need to expand his

anticipated sentencing memorandum to address these claims.2

      5.     As a result, counsel will need more pages for his sentencing

memorandum to address these unexpected claims.

      6.     Counsel has conferred with counsel for the government, and has been

permitted to inform the Court the government has no objection to this motion.

      WHEREFORE, Defendant, Richard Camp, respectfully requests this motion


      2
         Obviously, counsel for Gretchen Camp are well aware that Gretchen Camp and
Everett Camp have the same sentencing judge, and thus know their claims have the potential
to prejudice Mr. Camp with his sentencing judge.

                                            2
Case 3:20-cr-00095-BJD-MCR Document 40 Filed 05/19/21 Page 3 of 3 PageID 202




be granted, and that defendant, Richard Camp, be allowed to file a sentencing

memorandum, containing no more than fifty (50) pages.

                                            Respectfully submitted,

                                            FALLGATTER CATLIN
                                            & VARON, P.A.

                                               /s/ Curtis S. Fallgatter
                                            Curtis S. Fallgatter, Esq.
                                            Florida Bar No: 0213225
                                            200 East Forsyth Street
                                            Jacksonville, Florida 32202
                                            (904) 353-5800 Telephone
                                            (904) 353-5801 Facsimile
                                            fallgatterlaw@fallgatterlaw.com
                                            Attorneys for Defendant


                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing, and the
exhibits hereto, have been furnished electronically to: (1) Frank Talbot, Esq.
(Frank.M.Talbot@usdoj.gov) and (2) Bonnie Glober, Esq.
(Bonnie.Glober@usdoj.gov), Office of the United States Attorney, 300 N. Hogan St.,
Ste. 700, Jacksonville, FL             32202, and (3) Irish Anderson
(irish_anderson@flmp.uscourts.gov), this 19th day of May, 2021.

                                             /s/ Curtis S. Fallgatter
                                            ATTORNEY
106657




                                        3
